Motion Granted; Order filed March 26, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00427-CR
                                   ____________

                       NARJES MODARRESI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1260243

                                     ORDER

      Appellant’s brief was originally due on November 24, 2014. Appellant did
not file a brief or a motion for extension of time to file the brief. On December 18,
2014, this court abated this appeal and requested that the trial court conduct a
hearing to determine the reason for the failure to file appellant’s brief. Before the
hearing was held, appellant’s appointed counsel, Vivian R. King, filed a motion for
extension of time to file appellant’s brief, which contained a reasonable
explanation for the late brief. Accordingly, we ordered the appeal reinstated and
granted appellant’s request for an extension of time to file appellant’s brief to
January 30, 2015, with a notation that no further extensions of time would be
granted absent exceptional circumstances.

      Appellant filed a request for a further extension of time, which was granted
to March 2, 2015. No brief was filed, but counsel has requested a further extension
of time. Counsel has cited exceptional circumstances in the motion. Accordingly,
we grant the extension request and ORDER appellant’s counsel to file appellant’s
brief on or before April 3, 2015. If counsel does not timely file appellant’s brief as
ordered, the court will issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.